Judgment affirmed, without costs. Memorandum: Defendant parked his two-door automobile on a street next to a parking meter, removed the key from the ignition and placed it under a directory book about the size of a telephone book lying on the front seat, locked the door next to the curb and left the vehicle for the evening. On his return about four hours later, the automobile was missing, and he learned that it had been stolen and involved in an accident. Plaintiff, injured in the accident, brought action against defendant, asserting liability for violation of subdivision (a) of section 1210 of the Vehicle and Traffic Law. The question of defendant’s liability under that section was tried separately. Defendant was the only witness called on the issue; and there is no dispute as to the facts. There is no evidence that the directory under which defendant hid the key was a particularly "desirable” article, especially attractive to a thief. Judicial notice may not be taken that it was such a "desirable” item. Since the key was completely hidden from view, we affirm on the authority of Catanese v Whitlow (59 AD2d 1057). All concur., except Dillon, P. J., and Callahan, J., who dissent and vote to reverse the judgment and grant a new trial, in the following memorandum.